DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a plurality of crests between the plurality of nut sides, each having a raised ridged pattern thereon, and an annular inward protrusion having a protrusion ridge, a tapered protrusion surface, and an inner protrusion surface, wherein each raised ridged pattern comprises a first plurality of grooves having a first groove helix angle with respect to a reference plane normal to a longitudinal axis of the plurality of crests and a second plurality of grooves having a second groove helix angle with respect to the reference plane, intersecting the first plurality of grooves, forming a plurality of peaks; and following assembly, a plurality of deformed indentations is formed on an inner surface of the sleeve via the plurality of peaks of the nut, and in combination with all other elements of claim 1. 
Per independent claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a plurality of crests between the plurality of nut sides, each having a raised ridged pattern thereon; 
Per independent claim 19, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a plurality of engagement protrusions between the plurality of nut sides, and a distal annular inward protrusion having a proximal inner protrusion shoulder, an inner protrusion surface, and a distal inner protrusion surface flush with each of the distal nut side surfaces, the distal inner protrusion surface and each of the distal nut side surfaces defining a distal nut base, wherein each of the plurality of engagement protrusions comprise a tapered side and a distal side, the tapered side, positioned toward the proximal nut interior opening, having an outer angle that is greater than an outer angle of the distal side; and a post having a proximal post engagement portion surrounding a proximal post interior opening, a distal post tapered end surrounding a distal post interior opening, and a proximal annular outward protrusion between the proximal post engagement portion and distal post tapered end, the proximal annular outward protrusion having a proximal outward protrusion shoulder, whereby the post is assembled to the nut via the distal nut 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei (U.S. 8,864,519), Ehret (U.S. 8,568,164), Thakare (U.S. 9,929,498), Montena (U.S. 7,798,849) and Burris (U.S. 8,016,612) include most of the limitations of the independent claims. These references substantially disclose a coaxial cable connector, comprising: a sleeve having a proximal sleeve engagement portion surrounding a proximal sleeve interior opening and a distal sleeve interior portion surrounding a distal sleeve interior opening, wherein the proximal sleeve engagement portion comprises a proximal sleeve interior portion; a nut having a plurality of nut sides surrounding a distal nut interior opening, opposite a proximal nut interior opening, a post having a proximal post engagement portion surrounding a proximal post interior opening, proximal post outer surface, post ridge, post outer 
Purdy (U.S. 8,029,315), as is common in the art, teaches a coaxial connector having a nut that has a raised ridge pattern formed by intersecting helix grooves (otherwise known as “knurling”), wherein the intersecting grooves form a plurality of peaks. Purdy even teaches that the nut may have flat side surface that are vacant of the knurling so that the knurling is only formed between flat surfaces. However, this knurling pattern on Purdy is employed on the outside of the nut to provide grip for an user when tightening the nut, rather than on a nut for the purpose of gripping the interior of a sleeve of the connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833